Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered February 25, 1998, convicting defendant, after a jury trial, of sodomy in the first degree and robbery in the second degree, and sentencing him, as a second violent felony offender, to concurrent terms of 25 years and 15 years, unanimously affirmed.
The court properly exercised its discretion in admitting evi*167dence that defendant displayed an inmate identification card to the victim at the time of the incident, and that the police recovered such a card from defendant. While the fact that the victim saw defendant’s identification card was clearly relevant to explain why she was able to identify him by name after the incident, defendant argues that the jury should not have been made aware that it was an inmate card. However, the victim’s credibility was a core issue, and evidence that when defendant engaged the victim’s services as a prostitute he utilized his inmate card to reassure her that he was not a police officer was inextricably interwoven with the narrative of the events (see People v Gines, 36 NY2d 932 [1975]) and served to place the victim’s account in a believable context (see People v Santiago, 295 AD2d 214 [2002], lv denied 98 NY2d 701 [2002]; People v Grier, 162 AD2d 416 [1990], lv denied 76 NY2d 1021 [1990]).
Defendant did not preserve his challenge to the court’s acceptance of a partial verdict followed by further deliberations, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court properly exercised its discretion in permitting the jury, which had only deliberated for about six hours before declaring that it was “irrevocably deadlocked” on two of the four counts, to continue deliberating on these counts after rendering a partial verdict as to the two other counts pursuant to CPL 310.70 (1) (b) (i).
We perceive no basis for reducing defendant’s sentence. Concur — Buckley, P.J., Nardelli, Sullivan, Rosenberger and Wallach, JJ.